ORDER
THEODORE W. DAUNNO of GLEN RIDGE, who was admitted to the bar of this State in 1975, having through counsel consented to transfer to disability inactive status, pursuant to Rule l:20-12(b), and counsel having acknowledged that in giving said consent, Rule l:20-12(e) is not being invoked, and good cause appearing;
It is ORDERED that THEODORE W. DAUNNO is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that THEODORE W. DAUNNO is hereby restrained and enjoined from practicing law during the period he remains on disability inactive status; and it is further
ORDERED that all funds if any, currently existing in any New Jersey financial institution maintained by THEODORE W. DAUNNO pursuant to Rule 1:21-6 shall be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending the further Order of the Court; and it is further
ORDERED that THEODORE W. DAUNNO comply with Rule 1:20-20 dealing with attorneys on disability inactive status.